 



Exhibit 10.2
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF WILLIAMS FOUR CORNERS LLC
DATED JUNE 20, 2006
BETWEEN
WILLIAMS FIELD SERVICES COMPANY, LLC
AND
WILLIAMS PARTNERS OPERATING LLC

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1 SUBJECT MATTER. DEFINITIONS AND RULES OF CONSTRUCTION
    1  
1.1 Subject Matter
    1  
1.2 Definitions
    1  
1.3 Rules of Construction
    8  
(a) General
    8  
(b) Articles and Sections
    8  
1.4 MLP Partnership Agreement
    9  
 
       
ARTICLE 2 ORGANIZATION AND CONDUCT OF BUSINESS
    9  
2.1 Company
    9  
2.2 Continuation of Company
    9  
2.3 Purpose
    9  
2.4 Place of Business
    9  
2.5 Term
    9  
2.6 Business Opportunities; No Implied Duty
    9  
 
       
ARTICLE 3 CAPITAL STRUCTURE
    10  
3.1 Percentage Interests
    10  
3.2 Capital Contributions
    10  
3.3 No Voluntary Contributions; Interest
    10  
3.4 Capital Accounts
    10  
(a) Increases and Decreases
    10  
(b) Computation of Amounts
    11  
(c) Transferees
    11  
(d) Contributed Unrealized Gains and Losses
    11  
(e) Distributed Unrealized Gains and Losses
    12  
(f) Code Compliance
    12  
3.5 Return of Capital
    12  
3.6 Loans by Members
    12  
 
       
ARTICLE 4 ALLOCATIONS AND DISTRIBUTIONS
    13  
4.1 Allocations for Capital Account Purposes
    13  
(a) Net Income
    13  
(b) Net Losses
    13  
(c) Nonrecourse Liabilities
    13  
(d) Company Minimum Gain Chargeback
    13  
(e) Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt
    13  
(f) Qualified Income Offset
    14  
(g) Gross Income Allocations
    14  
(h) Nonrecourse Deductions
    14  
(i) Member Nonrecourse Deductions
    14  
(j) Code Section 754 Adjustments
    14  
4.2 Allocations for Tax Purposes
    15  
(a) Allocations of Gain, Loss, etc
    15  
(b) Book-Tax Disparities
    15  
(c) Conventions / Allocations
    15  
(d) Section 743(b)
    15  
(e) Recapture Income
    16  
(f )Section 754
    16  
4.3 Distributions
    16  

-i-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 5 MANAGEMENT
    16  
5.1 The Management Committee
    16  
5.2 Composition; Removal and Replacement of Representative
    16  
5.3 Officers
    17  
5.4 Voting
    17  
5.5 Meetings of Management Committee
    17  
(a) Scheduling
    17  
(b) Conduct of Business
    18  
(c) Quorum
    18  
5.6 Remuneration
    18  
5.7 Individual Action by Members
    18  
 
       
ARTICLE 6 INDEMNIFICATION; LIMITATIONS ON LIABILITY
    18  
6.1 Indemnification by the Company
    18  
(a) Rights of Company Indemnitee
    19  
6.2 Indemnification by the Members
    19  
6.3 Defense of Action
    19  
6.4 Limited Liability of Members
    20  
 
       
ARTICLE 7 OPERATION OF COMPANY
    20  
7.1 Operator
    20  
7.2 Expenses
    20  
7.3 Accounts
    21  
 
       
ARTICLE 8 TRANSFER OF INTERESTS
    21  
8.1 Restrictions on Transfer
    21  
(a) Consent
    21  
(b) Certain Prohibited Transfers
    21  
(c) Defaulting_Members
    21  
(d) Effect of Prohibited Transfers
    21  
8.2 Possible Additional Restrictions on Transfer
    21  
8.3 Right of First Offer
    22  
(a) Initial Offer to Members
    22  
(b) Negotiation with Third Party
    22  
(c) Applicability of Transfer Restrictions
    22  
8.4 Substituted Members
    23  
8.5 Documentation; Validity of Transfer
    23  
8.6 Covenant Not to Withdraw or Dissolve
    23  
 
       
ARTICLE 9 DEFAULT
    24  
9.1 Events of Default
    24  
9.2 Consequences of Default
    25  
(a) Suspension of Distributions in the case of Monetary Default
    25  
(b) Options of Nondefaulting Members
    25  
 
       
ARTICLE 10 DISSOLUTION AND LIQUIDATION
    25  
10.1 Dissolution
    25  
10.2 Liquidation
    26  
(a) Procedures
    26  
(b) Distributions
    26  
(c) Capital Account Deficits; Termination
    27  
 
       
ARTICLE 11 FINANCIAL MATTERS
    27  
11.1 Books and Records
    27  
11.2 Financial Reports; Budget
    27  
11.3 Accounts
    28  

-ii-



--------------------------------------------------------------------------------



 



              Page  
11.4 Tax Matters
    28  
(a) Tax Matters Partner
    28  
(b) Tax Information
    28  
(c) Tax Elections
    29  
(d) Notices
    29  
(e) Filing of Returns
    29  
 
       
ARTICLE 12 MISCELLANEOUS
    29  
12.1 Notices
    29  
12.2 Amendment
    30  
12.3 Governing Law
    30  
12.4 Binding Effect
    30  
12.5 No Third Party Rights
    30  
12.6 Counterparts
    30  
12.7 Invalidity
    30  
12.8 Entire Agreement
    31  
12.9 Expenses
    31  
12.10 Waiver
    31  
12.11 Dispute Resolution
    31  
(a) Scope
    31  
(b) Senior Party Negotiation
    31  
(c) Litigation
    32  
(d) Sole Procedures
    32  
12.12 Disclosure
    32  
12.13 Brokers and Finder
    32  
12.14 Further Assurances
    32  
12.15 Section Headings
    32  
12.16 Waiver of Certain Damages
    32  
12.17 Certificates of Interest
    32  

-iii-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF WILLIAMS FOUR CORNERS LLC
     This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the
“Agreement”), dated as of June 20, 2006, by and between WILLIAMS FIELD SERVICES
COMPANY, LLC (the “Williams Member”), a Delaware limited liability company, and
WILLIAMS PARTNERS OPERATING LLC (the “MLP Member”), a Delaware limited liability
company.
ARTICLE 1
SUBJECT MATTER. DEFINITIONS AND RULES OF CONSTRUCTION
     1.1 Subject Matter. This Agreement amends and restates the Operating
Agreement of Williams Four Corners LLC, a Delaware limited liability company
(the “Company”), dated as of February 1, 2006 (the “Initial Agreement”), by the
Williams Member, as the sole member.
     1.2 Definitions. For purposes of this Agreement, including the Schedules
and Exhibits hereto, the terms defined in this Section 1.2 shall have the
meanings herein assigned to them and the capitalized terms defined elsewhere in
this Agreement, by inclusion in quotation marks and parentheses, shall have the
meanings so ascribed to them.
     “Adjusted Capital Account” means the Capital Account maintained for each
Member as of the end of each taxable year of the Company, (a) increased by any
amounts that such Member is obligated to restore under the standards set by
Treasury Regulation section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore pursuant to the penultimate sentences of Treasury Regulation sections
1.704-2(g)(1) and 1.704-2(i)(5)), and (b) decreased by (i) the amount of all
losses and deductions that, as of the end of such taxable year, are reasonably
expected to be allocated to such Member in subsequent years under sections
704(e)(2) and 706(d) of the Code and Treasury Regulation section
1.751-l(b)(2)(ii), and (ii) the amount of all distributions that, as of the end
of such taxable year, are reasonably expected to be made to such Member in
subsequent years in accordance with the terms of this Agreement or otherwise to
the extent they exceed offsetting increases to such Member’s Capital Account
that are reasonably expected to occur during (or prior to) the year in which
such distributions are reasonably expected to be made (other than increases as a
result of a minimum chargeback pursuant to Section 4.1(d) or 4.1(e)). The
foregoing definition of Adjusted Capital Account is intended to comply with the
provisions of Treasury Regulation section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
     “Adjusted Property” means any property of the Company, the Carrying Value
of which has been adjusted pursuant to Section 3.4(d).
     “Affiliate” means with respect to any specified Person, any other Person
directly or. indirectly controlling or controlled by or under direct or indirect
common control with such specified Person or, in the case of a Person that is a
limited partnership, an “Affiliate” shall include any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the general partner of such limited partnership. For the purposes
of this definition, “control” means the ownership, directly or indirectly, of
more than 50% of the

 



--------------------------------------------------------------------------------



 



Voting Stock, of such Person; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
     “Agreed Value” of any Contributed Property or Adjusted Property means the
fair market value of such property or other consideration at the time of
contribution as determined by the Company (but only in the absence of a
negotiated determination of fair market value among Members, in which case such
negotiated value shall be accepted as the Agreed Value) using such reasonable
method of valuation as it may adopt. In the absence of a negotiated allocation
among the Members (if such negotiated allocation exists, the negotiated
allocation will be conclusive), the Company shall, in its sole discretion, use
such method as it deems reasonable and appropriate to allocate the aggregate
Agreed Value of Contributed Properties or Adjusted Property in a single or
integrated transaction among such properties on a basis proportional to their
fair market value.
     “Agreement” has the meaning ascribed to such term in the preamble.
     “Asset Contribution Agreement” means the Contribution, Conveyance and
Assumption Agreement, dated June 20, 2006, by and among the Williams Member and
the Company.
     “Available Cash” means, with respect to any Distribution Period ending
prior to the dissolution or liquidation of the Company, and without duplication:
     (a) the sum of (i) all cash and cash equivalents of the Company on hand at
the end of such Distribution Period and, in the sole discretion of the
Management Committee, (ii) all additional cash and cash equivalents of the
Company on hand on the date of determination of Available Cash with respect to
such Distribution Period, less
     (b) the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the Management Committee to (i) provide for the proper
conduct of the business of the Company (including reserves for future capital
expenditures and for anticipated future credit needs of the Company) subsequent
to such Distribution Period or (ii) comply with applicable Law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which the Company is a party or by which it is bound or its assets
are subject; provided, however, that distributions made by the Company or cash
reserves established, increased or reduced after the end of such Distribution
Period but on or before the date of determination of Available Cash with respect
to such Distribution Period shall be deemed to have been made, established,
increased or reduced, for purposes of determining Available Cash, within such
Distribution Period if the Management Committee so determines.
     Notwithstanding the foregoing, “Available Cash” with respect to the
Distribution Period in which a liquidation or dissolution of the Company occurs
and any subsequent Distribution Period shall equal zero.
     “Bankruptcy” means (i) the filing of any petition or the commencement of
any suit or proceeding by an individual or entity pursuant to Bankruptcy Law
seeking an order for relief, liquidation, reorganization or protection from
creditors, (ii) the entry of an order for relief against an individual or entity
pursuant to Bankruptcy Law, or (iii) the appointment of a receiver, trustee or
custodian for a substantial portion of the individual’s or entity’s assets or
property, provided

-2-



--------------------------------------------------------------------------------



 



such order for relief, liquidation, reorganization or protection from creditors
is not dismissed within sixty (60) days after such appointment of a receiver,
trustee or custodian.
     “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or state
Law for the relief of debtors.
     “Book-Tax Disparity” means with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Member’s share of the Company’s Book Tax Disparities in all Contributed Property
and Adjusted Property will be reflected by the difference between such Member’s
Capital Account balance as maintained pursuant to Section 3.4 and the
hypothetical balance of such Member’s Capital Account computed as if it had been
maintained strictly in accordance with federal income tax accounting principles.
The determination of Book Tax Disparity and a Member’s share thereof shall be
determined consistently with Section 1.704-3(d) of the Treasury Regulations.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in the State of Oklahoma are permitted or required to close.
     “Capital Account” means the capital account maintained for each Member for
purposes of Section 704(b) of the Code as described in Section 3.4.
     “Capital Contribution” means, with respect to any Member, the amount of
capital contributed by such Member to the Company in accordance with Article 3
of this Agreement.
     “Carrying Value” means (a) with respect to Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions relating to such property charged to
the Members’ Capital Accounts, and (b) with respect to any other Company
property, the adjusted basis of such property for federal income tax purposes,
all as of the time of determination. The Carrying Value of any property shall be
adjusted from time to time in accordance with Section 3.4(d) and to reflect
changes, additions or other adjustments to the Carrying Value for dispositions
and acquisitions of Company properties, as deemed appropriate by the Company.
     “Certificates” shall have the meaning ascribed to such term in
Section 12.17.
     “Certificate of Formation” means the certificate of formation of the
Company, as amended or restated from time to time, filed in the Office of the
Secretary of State of the State of Delaware in accordance with the Delaware Act.
     “Change of Ownership” means, with respect to any Person, a change directly
or indirectly in the Equity of such Person or in the ownership of all or
substantially all of its assets.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” shall have the meaning ascribed to such term in Section 1.1.

-3-



--------------------------------------------------------------------------------



 



     “Company Assets” means the assets and properties owned, leased or used by
the Company in its business, including, without limitation, (i) the Ignacio,
Kutz and Lybrook processing plants, (ii) the Milagro and Esperanza treating
facilities and (iii) approximately 3,500 miles of associated gathering systems,
in each case, as more specifically described in Schedule 2.1 of the Asset
Contribution Agreement.
     “Company Indemnitee” shall have the meaning ascribed to such term in
Section 6.1.
     “Company Minimum Gain” means the amount determined pursuant to Treasury
Regulation section 1.704-2(d).
     “Contributed Property” means each property or other asset, in such form as
may be permitted by the Delaware Act, but excluding cash or cash equivalents,
contributed to the Company by a Member. Once the Carrying Value of a Contributed
Property is adjusted pursuant to Section 3.4(d), such property shall no longer
constitute a Contributed Property for purposes of Section 4.2, but shall be
deemed an Adjusted Property for such purposes.
     “Default” shall have the meaning ascribed to such term in Section 9.1.
     “Defaulting Member” shall have the meaning ascribed to such term in Section
9.1.
     “Default Rate,” with respect to period, means the interest rate that would
apply to borrowings under the Loan Agreement, or any amendment or restatement
thereof or any successor agreement thereto, over such period.
     “Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
§§ 18-101, et seq., as amended from time to time.
     “Distribution Period” means a period equal to a fiscal quarter of the
Company or such shorter portion thereof, as determined from time to time by
majority vote of the Management Committee.
     “Economic Risk of Loss” has the meaning set forth in Treasury Regulation
section 1.752-2(a).
     “Equity” means common stock in the case of a corporation, membership
interest in the case of a limited liability company, a partnership interest in
the case of a partnership or other similar interest in the case of another
Person.
     “Event of Default” shall have the meaning ascribed to such term in Section
9.1.
     “Fiscal Year” means (i) the period of time commencing on the effective date
of the Initial Agreement and ending on December 31, 2006, in the case of the
first Fiscal Year of the Company or (ii) in the case of subsequent Fiscal Years
of the Company, any subsequent twelve (12) month period commencing on January 1
and ending on December 31.
     “GAAP” means generally accepted accounting principles in the United States
of America.

-4-



--------------------------------------------------------------------------------



 



     “GAAP Capital Account” means the capital account maintained in accordance
with GAAP for purposes of the annual financial statements referred to in
Section 11.2.
     “Governmental Body” means a government organization, subdivision, court,
agency or authority thereof, whether foreign or domestic.
     “Indemnified Party” shall have the meaning ascribed to such term in Section
6.3.
     “Indemnifying Party” shall have the meaning ascribed to such term in
Section 6.3.
     “Initial Agreement” shall have the meaning ascribed to such term in Section
1.1.
     “Interest” means the ownership interest of a Member in the Company (which
shall be considered intangible personal property for all purposes) consisting of
(i) such Member’s right to receive its Percentage Interest of the Company’s
profits, losses, allocations and distributions, (ii) such Member’s sight to vote
or grant or withhold consents with respect to matters related to the Company as
provided herein or in the Delaware Act, and (iii) such Member’s other rights and
privileges as herein provided.
     “Internal Transfer” shall have the meaning ascribed to such term in Section
8.1.
     “Internal Transferee” shall have the meaning ascribed to such term in
Section 8.1.
     “Laws” means all applicable statutes, law, rules, regulations, orders,
ordinances, judgments and decrees of any Governmental Body, including the common
or civil law of any Governmental Body.
     “Liabilities” shall have the meaning ascribed to such term in Section 6.1.
     “Loan Agreement” has the meaning ascribed to such term in Section 3.6.
     “Majority” means one or more Members having among them more than 50% of the
Interests of all Members entitled to vote.
     “Management Committee” means the committee comprised of the individuals
designated by the Members pursuant to Section 5.2 hereof and all other
individuals who may from time to time be duly appointed by the Members to serve
as representatives on such committee in accordance with the provisions hereof,
in each case so long as such individual shall continue in such capacity in
accordance with the terms hereof. References herein to the Management Committee
shall refer to such individuals collectively in their capacity as
representatives on such committee.
     “Marketed Interest” shall have the meaning ascribed to such term in Section
8.3.
     “Member Indemnitee” shall have the meaning ascribed to such term in Section
6.2.

-5-



--------------------------------------------------------------------------------



 



     “Members” means the Williams Member, the MLP Member and any other Persons
who are admitted as Members in the Company pursuant to this Agreement, but does
not include any Person who has ceased to be a Member in the Company.
     “Minimum Gain Attributable to Member Nonrecourse Debt” means that amount
determined in accordance with the principles of Regulation section
1.704-2(i)(3).
     “MLP” means Williams Partners L.P., a Delaware limited partnership.
     “MLP Member” has the meaning ascribed to such term in the preamble.
     “MLP Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the MLP, dated August 23, 2005, as it may be amended and
restated from time to time.
     “Monetary Default” shall have the meaning ascribed to such term in Section
9.1.
     “Negotiation Period” shall have the meaning ascribed to such term in
Section 8.3.
     “Net Agreed Value” means (i) in the case of any Contributed Property, the
fair market value of such property reduced by any liabilities either assumed by
the Company upon such contribution or to which such property is subject when
contributed, and (ii) in the case of any property distributed to a Member by the
Company, the Company’s Carrying Value of such property at the time such property
is distributed, reduced by any indebtedness either assumed by such Member upon
such distribution or to which such property is subject at the time of
distribution as determined under section 752 of the Code.
     “Net Income” means, for any taxable period, the excess, if any, of the
Company’s items of income and gain for such taxable period over the Company’s
items of loss and deduction for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 3.4(b)
and shall not include any items specifically allocated under Sections 4.1(d)
through 4.1(j). For purposes of Sections 4.1(a) and (b), in determining whether
Net Income has been allocated to any Member for any previous taxable period, any
Unrealized Gain or Unrealized Loss allocated pursuant to Section 3.4(d) shall be
treated as an item of gain or loss to be allocated pursuant to Section 4.1.
     “Net Loss” means, for any taxable period, the excess, if any, of the
Company’s items of loss and deduction for such taxable period over the Company’s
items of income and gain for such taxable period. The items included in the
calculation of Net Loss shall be determined in accordance with Section 3.4(b)
and shall not include any items specifically allocated under Sections 4.1(d)
through 4.1(j). For purposes of Sections 4.1(a) and (b), in determining whether
Net Loss has been allocated to any Member for any previous taxable period, any
Unrealized Gain or Unrealized Loss allocated pursuant to Section 3.4(d) shall be
treated as an item of gain or loss to be allocated pursuant to Section 4.1.
     “Nonrecourse Built-in Gain” means with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or negative
pledge securing a Nonrecourse Liability, the amount of any taxable gain that
would be allocated to the Members pursuant to

-6-



--------------------------------------------------------------------------------



 



Section 4.2(b)(i)(A) or 4.2(b)(ii)(A) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.
     “Nonrecourse Debt” has the meaning set forth in Regulations section
1.704-2(b)(4).
     “Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (described in section 705(a)(2)(B) of the Code) that, in accordance
with the principles of Regulation section 1.704-2(b)(i) are attributable to a
Nonrecourse Liability.
     “Nonrecourse Liability” has the meaning assigned to such term in Regulation
section 1.704-2(b)(3).
     “Nondefaulting Member” shall have the meaning ascribed to such term in
Section 9.1.
     “Non-Selling Member” shall have the meaning ascribed to such term in
Section 8.3.
     “Notice of Dispute” shall have the meaning ascribed to such term in Section
12.11.
     “Notice Period” shall have the meaning ascribed to such term in
Section 8.3.
     “Operator” shall have the meaning ascribed to such term in Section 7.1.
     “Parent” means (a) with respect to the Williams Member, The Williams
Companies, Inc., a Delaware corporation, (b) with respect to the MLP Member, the
MLP.
     “Percentage Interest” means, with respect to a Member, the percentage set
forth opposite such Member’s name on Schedule 3.1, subject to adjustment
pursuant to a transfer of an Interest by a Member or the issuance of new
Interests by the Company, in either case, in compliance with the terms of this
Agreement.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization or Governmental Body.
     “Purchase Notice” shall have the meaning ascribed to such term in
Section 8.3.
     “Recapture Income” means any gain recognized by. the Company (computed
without regard to any adjustment required by section 734 or 743 of the Code)
upon the disposition of any property or asset of the Company, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
     “Record Date” means the date established by the Members from time to time
for determining the identity of Members entitled to receive any distribution
pursuant to Section 4.3.
     “Regulations” means the U.S. Treasury Regulations promulgated under the
Code, as in effect from time to time.
     “Residual Gain” or “Residual Loss” means any item of gain or loss, as the
case may be, of the Company recognized for federal income tax purposes resulting
from a sale, exchange or

-7-



--------------------------------------------------------------------------------



 



other disposition of a Contributed Property or Adjusted Property, to the extent
such item of gain or loss is not allocated pursuant to Section 4.2(b)(i)(A) or
4.2(b)(ii)(A), to eliminate Book Tax Disparities.
     “Sale Offer” shall have the meaning ascribed to such term in Section 8.3.
     “Selling Member” shall have the meaning ascribed to such term in
Section 8.3.
     “Tax Matters Partner” shall have the meaning ascribed to such term in
Section 11.4.
     “Third Party Action” shall have the meaning ascribed to such term in
Section 6.3.
     “Unrealized Gain” attributable to any item of Company property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date over (b) the Carrying Value of such property as of
such date (prior to any adjustment to be made pursuant to Section 3.4(d) or
3.4(e) as of such date). In determining such Unrealized Gain, the aggregate cash
amount and fair market value of a Company asset (including cash or cash
equivalents) shall be determined by the Company and agreed to by the Members
using such reasonable method of valuation as it may adopt.
     “Unrealized Loss” attributable to any item of Company property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 3.4(d) or 3.4(e) as of such date) over (b) the fair market value of such
property as of such date. In determining such Unrealized Loss, the aggregate
cash amount and fair market value of a Company asset (including cash or cash
equivalents) shall be determined by the Company and agreed to by the Members
using such reasonable method of valuation as it may adopt.
     “Voting Stock” means the securities or other ownership interest in any
Person which have ordinary voting power under ordinary circumstances for the
election of directors (or the equivalent) of such Person.
     “Williams Member” has the meaning ascribed to such term in the preamble.
     1.3 Rules of Construction. For purposes of this Agreement, including the
Exhibits and Schedules hereto:
     (a) General. Unless the context otherwise requires, (i) “or” is not
exclusive; (ii) an accounting term not otherwise defined has the meaning
assigned to it in accordance with GAAP; (iii) words in the singular include the
plural and words in the plural include the singular; (iv) words in the masculine
include the feminine and words in the feminine include the masculine; (v) any
date specified for any action that is not a Business Day shall be deemed to mean
the first Business Day after such date; (vi) a reference to a Member includes
its successors and permitted assigns and (vii) any reference to $ or dollars
shall be a reference to U.S. dollars.
     (b) Articles and Sections. Reference to Articles and Sections are, unless
otherwise specified, to Articles and Sections of this Agreement.

-8-



--------------------------------------------------------------------------------



 



     1.4 MLP Partnership Agreement. Notwithstanding any other provision of this
Agreement, the Members agree that to the extent any provision of this Agreement
contradicts with or is in conflict with any provision of the MLP Partnership
Agreement, the provisions of the MLP Partnership Agreement shall control.
ARTICLE 2
ORGANIZATION AND CONDUCT OF BUSINESS
     2.1 Company. Subject to the terms and conditions of this Agreement, the
Members hereby agree to operate and manage the Company, a limited liability
company organized pursuant to the Delaware Act, which shall engage in the
business described herein.
     2.2 Continuation of Company. The parties hereto hereby continue the limited
liability company formed on November 21, 2005 upon the filing of a Certificate
of Formation in the Office of the Secretary of State of the State of Delaware in
accordance with the requirements of the Delaware Act. From time to time, the
Company shall file such further certificates of formation, qualifications to do
business, fictitious name certificates or like filings in such jurisdictions as
may be necessary or appropriate in connection with the conduct of the Company’s
business or to provide notification of the limitation of liability of the
Members under applicable Law.
     2.3 Purpose. The business and purposes of the Company shall be (i) to own
and operate the Company Assets and (ii) to engage in such other business
activities that may be undertaken by a limited liability company under the
Delaware Act as the Members may from time to time determine; provided, however,
that the Members determine, as of the date of the acquisition or commencement of
such other business activity, that such activity (a) generates “qualifying
income” (as such term is defined pursuant to Section 7704 of the Code) or
(b) enhances the operations of an activity of the Company that generates
qualifying income.
     2.4 Place of Business. The principal place of business of the Company shall
be One Williams Center, Tulsa Oklahoma 74172 or such other place as the Members
may from time to time determine. The registered office of the Company in the
State of Delaware shall be 1209 Orange Street, Wilmington, New Castle County,
Delaware 19801, and the registered agent for service of process on the Company
shall be The Corporation Trust Company whose business address is the same as the
Company’s registered office (or such other registered office and registered
agent as the Members may from time to time select).
     2.5 Term. The Company shall continue indefinitely unless dissolved in
accordance with Section 10.1.
     2.6 Business Opportunities; No Implied Duty. Except as may be provided in
the MLP Partnership Agreement, the Members and their respective Affiliates may
engage, directly or indirectly, without the consent of the other Members or the
Company, in other business opportunities, transactions, ventures or other
arrangements of any nature or description, independently or with others,
including without limitation, business of a nature which may be competitive with
or the same as or similar to the business of the Company, regardless of the

-9-



--------------------------------------------------------------------------------



 



geographic location of such business, and without any duty or obligation to
account to the other Members or the Company in connection therewith.
ARTICLE 3
CAPITAL STRUCTURE
     3.1 Percentage Interests. The Percentage Interests of the Members on the
date hereof are set forth on Schedule 3.1 hereto. Upon the transfer by a Member
of all or a portion of such Member’s Interest pursuant to Article 8 or the
issuance of new Interests by the Company in compliance with this Agreement,
Schedule 3.1 shall be updated to reflect the Percentage Interests of the Members
immediately following such transfer.
     3.2 Capital Contributions. The Members shall make Capital Contributions of
cash, property or services as they determine and approve pursuant to
Section 5.4. In the event that the Members determine and approve pursuant to
Section 5.4 that cash Capital Contributions should be made for any purpose, the
Members shall make such cash Capital Contributions in proportion to their
respective Percentage Interests in such amounts and on such dates as the Members
may determine. The Management Committee shall issue a written request to each
Member for payment of such cash Capital Contributions on such due dates and in
such amounts as the Members shall have determined; provided, that the due date
for any such cash Capital Contribution shall be no less than five (5) days after
the date such written request is issued to the Members. All Capital
Contributions received by the Company after the due date specified in such
written request shall be accompanied by interest on such overdue amounts, which
interest shall be payable to the Company and shall accrue from and after such
specified due dates until paid at the Default Rate.
     3.3 No Voluntary Contributions; Interest. No Member shall make any Capital
Contributions to the Company except pursuant to this Article 3. No Member shall
be entitled to interest on its Capital Contributions.
     3.4 Capital Accounts. A separate Capital Account shall be established and
maintained for each Member in accordance with the rules of Regulation section
1.704-1(b)(2)(iv), Section 4.1 and the following terms and conditions:
     (a) Increases and Decreases. Each Member’s Capital Account shall be
(i) increased by (A) the amount of cash or cash equivalent Capital Contributions
made by such Member, (B) the Net Agreed Value of non-cash assets contributed as
Capital Contributions by such Member, and (C) allocations to such Member of
Company income and gain (or items thereof), including, without limitation,
income and gain exempt from tax and income and gain described in Regulation
section 1.704-1(b)(2)(iv)(g), but excluding income and gain described in
Regulation section 1.704-1(b)(4)(i); and (ii) shall be decreased by (A) the
amount of cash or cash equivalents distributed to such Member by the Company,
(B) the Net Agreed Value of any non-cash assets or other property distributed to
such Member by the Company, and (C) allocations to such Member of Company losses
and deductions (or items thereof), including losses and deductions described in
Regulation section 1.704-1(b)(2)(iv)(g) (but excluding losses or deductions
described in Regulation section 1.704-1(b)(4)(i) or (iii)).

-10-



--------------------------------------------------------------------------------



 



     (b) Computation of Amounts. For purposes of computing the amount of any
item of income, gain, loss or deduction to be reflected in the Members’ Capital
Accounts, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for
federal income tax purposes (including, without limitation, any method of
depreciation, cost recovery or amortization used for that purpose), provided
that:
     (i) All fees and other expenses incurred by the Company to promote the sale
of (or to sell) any interest that can neither be deducted nor amortized under
section 709 of the Code, if any, shall, for purposes of Capital Account
maintenance, but treated as an item of deduction at the time such fees and other
expenses are required and shall be allocated among the Members pursuant to
Sections 4.1 and 4.2.
     (ii) Except as otherwise provided in Regulation section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under section 754 of the
Code which may be made by the Company and, as to those items described in
section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes.
     (iii) Any income, gain or loss attributable to the taxable disposition of
any Company property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the Company’s
Carrying Value with respect to such property as of such date.
     (iv) In accordance with the requirements of section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Company was equal to the Agreed
Value of such property on the date it was acquired by the Company. Upon an
adjustment pursuant to Section 3.4(d) or 3.4(e) to the Carrying Value of any
Company property subject to depreciation, cost recovery or amortization, any
further deductions for such depreciation, cost recovery or amortization
attributable to such property shall be determined (A) as if the adjusted basis
of such property were equal to the Carrying Value of such property immediately
following such adjustment and (B) using a rate of depreciation, cost recovery or
amortization derived from the same method and useful life (or, if applicable,
the remaining useful life) as is applied for federal income tax purposes;
provided, however, that if the asset has a zero adjusted basis for federal
income tax purposes, depreciation, cost recovery or amortization deductions
shall be determined using any reasonable method that the Company may adopt.
     (c) Transferees. A transferee of all or a part of a Member’s Interest shall
succeed to all or the transferred part of the Capital Account of the
transferring Member.
     (d) Contributed Unrealized Gains and Losses. Consistent with the provisions
of Regulation section 1.704-1(b)(2)(iv)(f), on an issuance of additional
Interests for cash or Contributed Property, the Capital Accounts of all Members
and the Carrying Value of each

-11-



--------------------------------------------------------------------------------



 



Company property immediately prior to such issuance shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Company property, as if such Unrealized Gain or Unrealized Loss had been
recognized on an actual sale of each such property immediately prior to such
issuance and had been allocated to the Members at such time pursuant to
Section 4.1.
     (e) Distributed Unrealized Gains and Losses. In accordance with Regulation
section 1.704-1(b)(2)(iv)(f), immediately prior to any distribution to a Member
of any Company property (other than a distribution of cash or cash equivalents
that are not in redemption or retirement of a Member’s Interest), the Capital
Accounts of all Members and the Carrying Value of each Company property shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized in a sale of such property immediately prior to such
distribution for an amount equal to its fair market value (which shall be
determined by the Company using any valuation method it deems reasonable under
the circumstances), and had been allocated to the Members at such time, pursuant
to Section 4.1.
     (f) Code Compliance. Notwithstanding any provision in this Agreement to the
contrary, each Member’s Capital Account shall be maintained and adjusted in
accordance with the Code and the Regulations thereunder, including without
limitation (i) the adjustments permitted or required by Code Section 704(b) and,
to the extent applicable, the principles expressed in Code Section 704(c) and
(ii) the adjustments required to maintain capital accounts in accordance with
the “substantial economic effect test” set forth in the Regulations under Code
Section 704(b).
     3.5 Return of Capital. No Member shall have the right to demand a return of
such Member’s Capital Contributions (or the balance of such Member’s Capital
Account). Further, no Member has the right (i) to demand and receive any
distribution from the Company in any form other than cash or (ii) to bring an
action of partition against the Company or its property. Neither the Members nor
the Management Committee shall have any personal liability for the repayment of
the Capital Contributions from Members. No Member is required to contribute or
to lend any cash or property to the Company to enable the Company to return any
other Member’s Capital Contributions.
     3.6 Loans by Members. On or after the date of this Agreement, the Company
may enter into a credit agreement with The Williams Companies, Inc., the Parent
of the Williams Member, as lender, and the Company, as borrower, with a
borrowing capacity of up to $20 million and substantially in the form attached
as Exhibit A hereto (the “Loan Agreement”). In addition, with the consent of the
other Members, any Member may lend funds to the Company for such purposes as are
specified in writing to, and approved by, the other Members, including for
purposes of funding capital expenditures or working capital; provided, however,
that no Member may make such a loan as an alternative to any capital
contribution required under Section 3.2. A loan account shall be established and
maintained for such Member separate from such Member’s Capital Account and any
loan made to the Company shall be credited to such loan account. Interest on all
loans shall accrue at the Default Rate or at such other rate as may be approved
by the Members and all advances to the Company from such loan account shall be
repaid prior to any distributions to the Members pursuant to Section 4.3. A
credit balance in

-12-



--------------------------------------------------------------------------------



 



such loan account shall constitute a liability of the Company; it shall not
constitute a part of any Member’s Capital Account.
ARTICLE 4
ALLOCATIONS AND DISTRIBUTIONS
     4.1 Allocations for Capital Account Purposes. For purposes of maintaining
the Capital Accounts and in determining the rights of the Members among
themselves, the Company’s items of income, gain, loss and deduction (computed in
accordance with Section 3.4(b)) shall be allocated among the Members in each
taxable year or portion thereof (an “allocation period”) as provided herein
below.
     (a) Net Income. All items of income, gain, loss and deduction taken into
account in computing Net Income for such allocation period shall be allocated to
each of the Members in accordance with its respective Percentage Interest.
     (b) Net Losses. All items of income, gain, loss and deduction taken into
account in computing Net Losses for such allocation period shall be allocated to
each Member in accordance with its respective Percentage Interest; provided,
however, that Net Losses shall not be allocated pursuant to this Section 4.1(b)
to the extent that such allocation would cause a Member to have a deficit
balance in its Adjusted Capital Account at the end of such taxable year (or
increase any existing deficit balance in its Adjusted Capital Account).
     (c) Nonrecourse Liabilities. For purposes of Regulation section
1.752-3(a)(3), the Members agree that Nonrecourse Liabilities of the Company in
excess of the sum of (A) the amount of Company Minimum Gain and (B) the total
amount of Nonrecourse Built-in Gain shall be allocated among the Members in
accordance with their respective Percentage Interests.
     (d) Company Minimum Gain Chargeback. Notwithstanding the other provisions
of this Section 4.1, except as provided in Regulation section 1.704-2(f)(2)
through (5), if there is a net decrease in Company Minimum Gain during any
Company taxable year, each Member shall be allocated items of Company income and
gain for such period (and, if necessary, subsequent periods) in the manner and
amounts provided in Regulation sections 1.704-2(f)(6) and (g)(2) and section
1.704-2(j)(2)(i), or any successor provisions. For purposes of this
Section 4.1(d), each Member’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 4.1 with respect to such taxable year (other than an allocation pursuant
to Section 4.1(h) or (i)).
     (e) Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding the other provisions of this Section 4.1 (other than
Section 4.1(d), except as provided in Regulation section 1.704-2(i)(4)), if
there is a net decrease in Minimum Gain Attributable to Member Nonrecourse Debt
during any Company taxable period, any Member with a share of Minimum Gain
Attributable to Member Nonrecourse Debt at the beginning of such taxable period
shall be allocated items of Company income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts provided in Regulation
sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor provisions. For
purposes of this Section 4.1,

-13-



--------------------------------------------------------------------------------



 



each Member’s Adjusted Capital Account balance shall be determined and the
allocation of income or gain required hereunder shall be effected, prior to the
application of any other allocations pursuant to this Section 4.1, other than
Sections 4.1(d), (h) and (i), with respect to such taxable period.
     (f) Qualified Income Offset. In the event any Member unexpectedly receives
adjustments, allocations or distributions described in Regulation section
1.704-1(b)(2)(ii)(d)(4) through (6) (or any successor provisions), items of
Company income and gain shall be specifically allocated to such Member in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations promulgated under section 704(b) of the Code, the deficit balance,
if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible unless such deficit balance is otherwise
eliminated pursuant to Section 4.1(d) or 4.1(e).
     (g) Gross Income Allocations. In the event any Member has a deficit balance
in its Adjusted Capital Account at the end of any Company taxable period which
is in excess of the sum of (i) the amount such Member is obligated to restore
pursuant to any provisions of this Agreement and (ii) the amount such Member is
deemed obligated to restore pursuant to the penultimate sentences of Regulations
sections 1.704-2(g)(1) and 1.704-2(i)(5), such Member shall be specifically
allocated items of Company gross income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this Section 4.1(g)
shall be made only if and to the extent that such Member would have a deficit
balance in its Adjusted Capital Account after all other allocations provided in
this Section 4.1 have been tentatively made as if this Section 4.1(g) was not in
the Agreement.
     (h) Nonrecourse Deductions. Nonrecourse Deductions for any taxable year
shall be allocated to the Members in accordance with their respective Percentage
Interests. If the Company determines in its good faith discretion that the
Company’s Nonrecourse Deductions must be allocated in a different ratio to
satisfy the safe harbor requirements of the Regulations promulgated under
section 704(b) of the Code, the Company is authorized, upon notice to the
Members, to revise the prescribed ratio to the numerically closest ratio which
does satisfy such requirements.
     (i) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable year shall be allocated 100% to the Member that bears the Economic Risk
of Loss for such Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Regulation section 1.704-2(i) (or
any successor provision). If more than one Member bears the Economic Risk of
Loss with respect to a Member Nonrecourse Debt, such Member Nonrecourse
Deductions attributable thereto shall be allocated between or among such Members
ratably in proportion to their respective shares of such Economic Risk of Loss.
     (j) Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to section 734(b) or 743(b) of
the Code is required, pursuant to Regulation section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Members

-14-



--------------------------------------------------------------------------------



 



in a manner consistent with the manner in which their Capital Accounts are
required to be adjusted pursuant to such section of the Regulations.
     4.2 Allocations for Tax Purposes. The Members agree as follows:
     (a) Allocations of Gain, Loss, etc. Except as otherwise provided herein,
for federal income tax purposes, each item of income, gain, loss and deduction
which is recognized by the Company for federal income tax purposes shall be
allocated among the Members in the same manner as its correlative item of “book”
income, gain, loss or deduction is allocated pursuant to Section 4.1 hereof.
     (b) Book-Tax Disparities. In an attempt to eliminate Book-Tax Disparities
attributable to a Contributed Property or Adjusted Property, items of income,
gain, loss, depreciation, amortization and cost recovery deductions shall be
allocated for federal income tax purposes among the Members as follows:
     (i) In the case of a Contributed Property, (A) such items of income, gain,
loss, depreciation, amortization and cost recovery deductions attributable
thereto shall be allocated among the Members in the manner provided under
section 704(c) of the Code and section 1.704-3(d) of the Regulations (i.e. the
“remedial method”) that takes into account the variation between the Agreed
Value of such property and its adjusted basis at the time of contribution; and
(B) any item of Residual Gain or Residual Loss attributable thereto shall be
allocated among the Members in the same manner as is correlative item of “book”
gain or loss is allocated pursuant to Section 4.1.
     (ii) In the case of an Adjusted Property, (A) such items shall be allocated
among the Members in a manner consistent with the principles of section 704(c)
of the Code and section 1.704-3(d) of the Regulations (i.e. the “ remedial
method”) to take into account the Unrealized Gain or Unrealized Loss
attributable to such property and the allocations thereof pursuant to
Section 3.4(d) or (e), unless such property was originally a Contributed
Property, in which case such items shall be allocated among the Members in a
manner consistent with Section 4.2(b)(i); and (B) any item of Residual Gain or
Residual Loss attributable to an Adjusted Property shall be allocated among the
Members in the same manner as its correlative item of “book” gain or loss is
allocated pursuant to Section 4.1.
     (c) Conventions / Allocations. For the proper administration of the
Company, the Company shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; and (ii) amend the provisions of this Agreement as appropriate to
reflect the proposal or promulgation of Regulations under section 704(b) or
section 704(c) of the Code. The Company may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 4.2(c) only if such conventions, allocations or amendments are
consistent with the principles of section 704 of the Code.
     (d) Section 743(b). The Company may determine to depreciate the portion of
an adjustment under section 743(b) of the Code attributable to unrealized
appreciation in any

-15-



--------------------------------------------------------------------------------



 



Adjusted Property (to the extent of the unamortized Book-Tax Disparity) using a
predetermined rate derived from the depreciation method and useful life applied
to the Company’s common basis of such property, despite the inconsistency of
such method with Regulation section 1.167(c)-1(a)(6), or any successor
provisions. If the Company determines that such reporting position cannot
reasonably be taken, the Company may adopt any reasonable depreciation
convention that would not have a material adverse effect on the Members.
     (e) Recapture Income. Any gain allocated to the Members upon the sale or
other taxable disposition of any Company asset shall, to the extent possible,
after taking into account other required allocations of gain pursuant to this
Section 4.2 be characterized as Recapture Income in the same proportions and the
same extent as such Members (or their predecessors in interest) have been
allocated any deductions directly or indirectly giving rise to the treatment of
such gains as Recapture Income.
     (f) Section 754. All items of income, gain, loss, deduction and credit
recognized by the Company for federal income tax purposes and allocated to the
Members in accordance with the provisions hereof shall be determined without
regard to any election under section 754 of the Code which may be made by the
Company; provided, however, that such allocations, once made, shall be adjusted
as necessary or appropriate to take into account those adjustments permitted or
required by sections 734 and 743 of the Code.
     4.3 Distributions. Within thirty (30) days following the end of each
Distribution Period, an amount equal to 100% of Available Cash with respect to
such Distribution Period shall, subject to Section 18-607 of the Delaware Act,
be distributed in accordance with this Article 4 by the Company to the Members
in accordance with their respective Percentage Interests.
ARTICLE 5
MANAGEMENT
     5.1 The Management Committee. The business and affairs of the Company shall
be managed by or under the direction of the Members acting through the
Management Committee, subject to the delegation of powers and duties to officers
of the Company and other Persons as provided for by resolution of the Management
Committee.
     5.2 Composition; Removal and Replacement of Representative. The Management
Committee shall be comprised of one representative designated by each Member.
Each Member shall designate by written notice to the other Members a
representative to serve on the Management Committee and one alternate to serve
in such representative’s absence. Each representative and alternate shall serve
at the pleasure of such Member and shall represent and bind such Member with
respect to any matter. Alternates may attend all Management Committee meetings
but shall have no vote at such meetings except in the absence of the
representative for whom he is the alternate. Upon the death, resignation or
removal for any reason of any representative or alternate of a Member, the
appointing Member shall promptly appoint a successor.

-16-



--------------------------------------------------------------------------------



 



     5.3 Officers. The Management Committee may appoint employees of Members or
their Affiliates to serve as officers of the Company, and such officers may
include but not be limited to president, one or more vice presidents, a
treasurer and a secretary.
     5.4 Voting. All decisions, approvals and other actions of any Member under
this Agreement shall be effected by vote of its representative on the Management
Committee. The Management Committee representative of each Member shall have one
vote equal to the Percentage Interest of the Member appointing such
representative and shall exercise such vote on behalf of such appointing Member
in connection with all matters under this Agreement.
     (a) All decisions and actions with respect to the Company and its business
shall be made and taken by the affirmative vote of the Members holding a
Majority acting through their representative on the Management Committee, except
as provided in clauses (b) and (c) of this Section 5.4.
     (b) In the case of those matters set forth on Schedule 5.4, any decision or
action with respect to such matters shall be made and taken by unanimous
affirmative vote of Members acting through their representatives on the
Management Committee; provided, that the approval of any such matter set forth
on Schedule 5.4 by the MLP Member shall not require, and shall not be inferred
to require, that such matter be referred to, considered or approved by the
conflicts committee of the board of directors of the general partner of the MLP
Member, it being understood that conflicts of interest, if any, shall be
addressed in the manner provided in the MLP Partnership Agreement.
     (c) Notwithstanding clauses (a) and (b) of this Section 5.4, if (i) a
material default under a material agreement of the Company, (ii) a default on or
failure to make payment of an obligation of the Company or a failure to take
other action is likely to result in the imposition of a lien upon or a seizure
or other collection action against a material asset or assets of the Company or
(iii) a failure to comply with an order of a Governmental Body having
jurisdiction directed to the Company, in each case, would be reasonably likely
to have a material adverse effect on the business, operations or financial
condition of the Company, any Member may require all of the Members to make a
Capital Contribution pursuant to Section 3.2 hereof to cure such default, pay
such obligation, comply with such order or take other action in connection
therewith by delivering written notice to the other Members of its intent to
require a Capital Contribution pursuant to this Section 5.4(c); provided, the
aggregate amount of such required Capital Contribution may be no more than the
minimum amount necessary to prevent a default, seizure or noncompliance of the
type described in clauses (i), (ii) and (iii) of this paragraph.
     5.5 Meetings of Management Committee. The Members agree as follows:
     (a) Scheduling. Meetings of the Management Committee shall occur when
called by any member of the Management Committee. The member calling the meeting
shall provide notice of and an agenda for the Management Committee meeting to
all representatives at least ten (10) Business Days prior to the date of such
meetings, provided that the business matters to be acted upon at any such a
meeting shall not be limited to the matters included on such agenda.

-17-



--------------------------------------------------------------------------------



 



     (b) Conduct of Business. The Management Committee shall conduct its
meetings in accordance with such rules as it may from time to time establish and
the secretary shall keep minutes of its meetings and issue resolutions
evidencing the actions taken by it. Upon the request of any Member, the
secretary shall provide such Member with copies of such minutes and resolutions.
Management Committee representatives may attend meetings and vote either in
person or through duly authorized written proxies. Unless otherwise agreed, all
meetings of the Management Committee shall be held at the principal office of
the Company or by conference telephone or similar means of communication by
which all representatives can participate in the meeting. Any action of the
Management Committee may be taken without a meeting by unanimous written consent
of the representatives.
     (c) Quorum. At meetings of the Management Committee, representatives of
(i) Members holding a Majority present in person, by conference telephone or by
written proxy and entitled to vote, shall constitute a quorum for the
transaction of business for purposes of considering matters under Section 5.4(a)
and (ii) all of the Members present in person, by conference telephone or by
written proxy and entitled to vote, shall constitute a quorum for the
transaction of business for purposes of considering matters under
Section 5.4(b).
     5.6 Remuneration. The Management Committee representative and alternate
employed by each Member shall receive no compensation from the Company for
performing services in such capacity. Each Member shall be responsible for the
payment of the salaries, benefits, retirement allowances and travel and lodging
expenses for its Management Committee representatives and alternates.
     5.7 Individual Action by Members. No individual Member, solely by reason of
its status as such, has any right to transact any business for the Company or
any authority or power to sign for or bind the Company unless such power or
authority has been expressly delegated to such Member in accordance with this
Agreement; provided, however, that with respect to the enforcement of the
Company’s rights under any contract between the Company and a Member or an
Affiliate of a Member, any and all actions necessary to enforce the Company’s
rights thereunder shall be taken exclusively by the Members who are not, or
whose Affiliate is not, party to such contract. Further, each individual Member
shall have the right to participate in audits by the Company of the Affiliates
of another Member which audits are made pursuant to contracts between the
Company and such Affiliates.
ARTICLE 6
INDEMNIFICATION; LIMITATIONS ON LIABILITY
     6.1 Indemnification by the Company. The Company shall indemnify and hold
harmless each Member, the Management Committee representatives and alternates of
each Member and the officers of the Company (each individually, a “Company
Indemnitee”) from and against any and all losses, claims, demands, costs,
damages, liabilities, expenses of any nature (including reasonable attorneys’
fees and disbursements), judgments, fines, settlements, and other amounts
actually and reasonably incurred by such Company Indemnitee and arising from any
threatened, pending or completed claims, demands, actions, suits or proceedings,
whether civil, criminal, administrative or investigative or other, including any
appeals, to which a Company Indemnitee was or is a party or is threatened to be
made a party (collectively,

-18-



--------------------------------------------------------------------------------



 



“Liabilities”), arising out of or incidental to the business of the Company or
such Company Indemnitee’s status as a Member, Management Committee
representative or alternate of a Member or an officer of the Company; provided,
however, that the Company shall not indemnify and hold harmless any Company
Indemnitee for any Liabilities which are due to actual fraud or willful
misconduct of such Company Indemnitee.
     (a) Rights of Company Indemnitee. Reasonable expenses incurred by a Company
Indemnitee in defending any claim, demand, action, suit or proceeding subject to
this Section 6.1 shall, from time to time, be advanced by the Company prior to
the final disposition of such claim, demand, action, suit or proceeding upon
receipt by the Company of an undertaking by or on behalf of such Company
Indemnitee to repay such amounts if it is ultimately determined that such
Company Indemnitee is not entitled to be indemnified as authorized in this
Section 6.1. The indemnification provided by this Section 6.1 shall inure solely
to the benefit of the Company Indemnitee and his heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons.
     6.2 Indemnification by the Members. Each Member shall indemnify and hold
harmless the Company, the other Members and their respective Management
Committee representatives and alternates and the officers of the Company (each
individually, a “Member Indemnitee”) for any and all Liabilities actually and
reasonably incurred by such Member Indemnitee solely as a result of the actual
fraud or willful misconduct of such Member, its Management Committee
representatives and alternates or any officer of the Company employed by such
Member or its Affiliates.
     6.3 Defense of Action. Promptly after receipt by a Company Indemnitee or a
Member Indemnitee (either, an “Indemnified Party”) of notice of any pending or
threatened claim, demand, action, suit, proceeding or investigation made or
instituted by a Person other than another Indemnified Party (a “Third Party
Action”), such Indemnified Party shall, if a claim in respect thereof is to be
made by such Indemnified Party against a Person providing indemnification
pursuant to Sections 6.1 or 6.2 (“Indemnifying Party”), give notice thereof to
the Indemnifying Party. The Indemnifying party, at its own expense, may elect to
assume the defense of any such Third Party Action through its own counsel on
behalf of the Indemnified Party (with full right of subrogation to the
Indemnified Party’s rights and defenses). The Indemnified Party may employ
separate counsel in any such Third Party Action and participate in the defense
thereof; but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party unless the Indemnified Party shall have been advised by
its counsel that there may be one or more legal defenses available to it which
are different from or additional to those available to the Indemnifying Party
(in which case the Indemnifying Party shall not have the right to assume the
defense of such Third Party Action on behalf of the Indemnified Party), it being
understood, however, that the Indemnifying Party shall not, in connection with
any one action or separate but substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for the Indemnified Parties, and
such fees shall be designated in writing by the Indemnified Parties. All fees
and expenses for any such separate counsel shall be paid periodically as
incurred. The Indemnifying Party shall not be liable for any settlement of any
such Third Party Action effected without its consent unless the Indemnifying
Party shall elect in writing not to assume the defense thereof or

-19-



--------------------------------------------------------------------------------



 



fails to prosecute diligently such defense and fails after written notice from
the Indemnified Party to promptly remedy the same, in which case, the
Indemnified Party without waiving any rights to indemnification hereunder may
defend such Third Party Action and enter into any good faith settlement thereof
without the prior written consent from the Indemnifying Party. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party,
effect any settlement of any such Third Party Action unless such settlement
includes an unconditional release of the Indemnified Party from all Liabilities
that are the subject of such Third Party Action. The Members agree to cooperate
in any defense or settlement of any such Third Party Action and to give each
other reasonable access to all information relevant thereto. The Members will
similarly cooperate in the prosecution of any claim or lawsuit against any third
party. If, after the Indemnifying Party elects to assume the defense of a Third
Party Action, it is determined pursuant to the Dispute Resolution procedures
described in Section 12.11 that the Indemnified Party is not entitled to
indemnification with respect thereto, the Indemnifying Party shall discontinue
the defense thereof, and if any fees or expenses for separate counsel to
represent the Indemnified Party were paid by the Indemnifying Party, the
Indemnified Party shall promptly reimburse the Indemnifying Party for the full
amount thereof.
     6.4 Limited Liability of Members. No Member shall be personally liable for
any debts, liabilities or obligations of the Company; provided that each Member
shall be responsible (i) for the making of any Capital Contribution required to
be made to the Company by such Member pursuant to the terms hereof and (ii) for
the amount of any distribution made to such Member that must be returned to the
Company pursuant to the Delaware Act.
ARTICLE 7
OPERATION OF COMPANY
     7.1 Operator. Subject to this Article 7, the Members agree to appoint the
Williams Member as the operator of the Company (the “Operator”), and Williams
Member accepts such appointment and agrees to act in such capacity. The Operator
shall be responsible for the day-to-day operation, maintenance and repair of the
Company Assets and the managerial and administrative duties relating thereto.
The Operator, in its sole discretion, may subcontract with another Person,
including an Affiliate, to perform the activities required to comply with its
responsibilities as Operator hereunder; provided, any such subcontract shall not
relieve the Operator of such responsibilities.
     7.2 Expenses. The Operator shall be reimbursed on a monthly basis, or such
other basis as the Operator may determine, for (a) all direct and indirect
expenses it incurs or payments it makes on behalf of the Company (including
salary, bonus, incentive compensation and other amounts paid to any Person
including Affiliates of the Operator to perform services for the Company or for
the Operator in the discharge of its duties in such capacity), and (b) all other
expenses allocable to the Company or otherwise incurred by the Operator in
connection with operating the Company’s business (including the Company’s
allocable share of general and administrative costs and expenses borne by the
Operator and its Affiliates). The Operator shall maintain or cause to be
maintained accurate records of such costs and expenses, and upon written request
the Operator shall permit a Member to inspect, or shall provide such requesting
Member with a copies of, such records. The Operator shall determine the expenses
that are allocable to the Company. Reimbursements pursuant to this Section 7.2
shall be in addition to any

-20-



--------------------------------------------------------------------------------



 



reimbursement to the Operator as a result of indemnification pursuant to
Section 6.1. The Operator shall make such determination in good faith.
     7.3 Accounts.
     The Management Committee shall establish and maintain one or more separate
bank and investment accounts and arrangements for Company funds in the Company’s
name with such financial institutions and firms it may determine. The Company
may not commingle the Company’s funds with the funds of any other Person. All
such accounts shall be and remain the property of the Company and all funds
shall be received, held and disbursed for the purposes specified in this
Agreement.
ARTICLE 8
TRANSFER OF INTERESTS
     8.1 Restrictions on Transfer. The Members agree as follows:
     (a) Consent. Subject to Sections 8.1(b) and 8.1(c) and except as provided
in Section 8.3(c), no Member may at any time sell, assign, transfer, convey,
merge, consolidate, reorganize or otherwise dispose of all or any part of such
Member’s interest without the express written consent of the other Members,
which consent may be granted or withheld by any such other Members in its
absolute discretion; provided, however, that subject to Sections 8.1(b) and
8.1(c), and upon notice to the other Members, any Member may transfer its
respective Interest to one or more Persons (an “Internal Transferee”) wholly
owned directly or indirectly by the ultimate parent of such Member (an “Internal
Transfer”) without the consent of the other Members, and such Internal
Transferee shall be admitted as a Member.
     (b) Certain Prohibited Transfers. No Member shall transfer all or any part
of its Interest if such transfer (i) (either considered alone or in the
aggregate with prior transfers by the same Member or any other Members) would
result in the termination of the Company for federal income tax purposes;
(ii) would result in violation of the Delaware Act or any other applicable Laws;
or (iii) would result in a Default under or termination of an existing financial
agreement to which the Company is a party or acceleration of debt thereunder.
     (c) Defaulting_Members. No Defaulting Member may transfer its Interest
except (i) as expressly provided under Article 8, and (ii) with the consent of
the Nondefaulting Members.
     (d) Effect of Prohibited Transfers. Any offer or purported transfer of a
Member’s Interest in violation of the terms of this Agreement shall be void.
     8.2 Possible Additional Restrictions on Transfer. Notwithstanding anything
to the contrary contained in this Agreement, in the event of (i) the enactment
(or imminent enactment) of any legislation, (ii) the publication of any
temporary or final Regulation, (iii) any ruling by the Internal Revenue Service
or (iv) any judicial decision that in any such case, in the opinion of counsel,
would result in the taxation of the Company for federal income tax purposes as a
corporation or would otherwise subject the Company to being taxed as an entity
for federal income tax purposes, this Agreement shall be deemed to impose such
restrictions on the transfer of a Member’s Interest as may be required, in the
opinion of counsel to the Company, to prevent

-21-



--------------------------------------------------------------------------------



 



the Company from being taxed as a corporation or otherwise being taxed as an
entity for federal income tax purposes, and the Members thereafter shall amend
this Agreement as necessary or appropriate to impose such restrictions.
     8.3 Right of First Offer. The Members agree as follows:
     (a) Initial Offer to Members. In the event that a Member (the “Selling
Member”) desires to sell or otherwise transfer all or a portion of its Interest
(the “Marketed Interest”) other than pursuant to an Internal Transfer, such
Selling Member shall submit to each of the other Members (the “Non-Selling
Members”) a good faith offer (a “Sale Offer”), which Sale Offer shall include a
form of acquisition agreement that specifies the form and amount of
consideration to be received and the other material terms on which the Selling
Member proposes to sell the Marketed Interest. Upon receipt of a Sale Offer, a
Non-Selling Member interested in purchasing all of such Marketed Interest shall
deliver written notice (a “Purchase Notice”) to the Selling Member within
20 days of receipt of such Sale Offer (the “Notice Period”). Upon the expiration
of such Notice Period, the Selling Member and any Non-Selling Members that
timely delivered a Purchase Notice to the Selling Member shall have 45 days (the
“Negotiation Period”) to negotiate and enter into a definitive agreement
pursuant to which such Non-Selling Member(s) will acquire the Marketed Interest.
If the parties enter into a definitive agreement within such Negotiation Period,
the Non-Selling Member shall acquire the Marketed Interest pursuant to the terms
of such definitive agreement. The closing under any such definitive agreement
may occur after the expiration of such Negotiation Period. If more the one
Non-Selling Member delivers a Purchase Notice to the Selling Member, each such
Non-Selling Member shall be entitled to acquire a pro rata portion of the
Marketed Interest determined by dividing such Non-Selling Member’s Percentage
Interest by the aggregate Percentage Interests of all of the Non-Selling Members
that delivered a Purchase Notice.
     (b) Negotiation with Third Party. If (i) no Non-Selling Member delivers a
Purchase Notice to the Selling Member prior to the expiration of the Notice
Period, (ii) the Non-Selling Member(s) and the Selling Member are unable to
enter into a definitive agreement prior to the expiration of the Negotiation
Period, or (iii) a definitive agreement is timely entered into but is
subsequently terminated prior to closing, then the Selling Member shall have
120-days to market, offer, negotiate and consummate the sale the Marketed
Interest to a third party; provided, however, the Selling Member may not
consummate any such sale to a third party unless (i) the acquisition
consideration to be paid by such third party is at least equal in value to the
consideration set forth in the Sale Offer and (ii) the other terms and
provisions of such sale are not materially more favorable to such third party
than the terms and provisions contained in the Sale Offer. If the Selling Member
is unable to consummate the sale of the Marketed Interest to a third party
within the 120-day period referred to in the immediately preceding sentence,
such Selling Member must make another Sale Offer to each of the Non-Selling
Members, as provided in Section 8.3(a), and otherwise comply with the provisions
of this Section 8.3 in order to sell such Marketed Interest.
     (c) Applicability of Transfer Restrictions. All transfers pursuant to this
Section 8.3 must comply with the restrictions on transfers set forth in
Sections 8.1 and 8.2, except that a transfer to a third party after compliance
with this Section 8.3 shall not require the consent of the Non-Selling Members
and the restriction in Section 8.1(b)(i) shall not apply.

-22-



--------------------------------------------------------------------------------



 



     8.4 Substituted Members. As of the effectiveness of any transfer of an
Interest permitted under this Agreement, (i) any transferee acquiring the
Interest of a Member shall be deemed admitted as a substituted Member with
respect to the Interest transferred, and (ii) such substituted Member shall be
entitled to the rights and powers and subject to the restrictions and
liabilities of the transferring Member with respect to the Interest so acquired.
No purported transfer of an Interest in violation of the terms of this Agreement
(including any transfer occurring by operation of Law) shall vest the purported
transferee with any rights, powers or privileges hereunder, and no such
purported transferee shall be deemed a Member hereunder for any purposes or have
any right to vote or consent with respect to Company matters, to inspect Company
records, to maintain derivative proceedings, to maintain any action for an
accounting or to exercise any other rights of a Member hereunder or under the
Delaware Act.
     8.5 Documentation; Validity of Transfer. No purported transfer of a
Member’s Interest shall be effective as to the Company or the other Members
unless and until the applicable provisions of Sections 8.1, 8.2 and 8.3 have
been satisfied and such other Members have received a document in a form
acceptable to such other Members executed by both the transferring Member (or
its legal representative) and the transferee. Such document shall include:
(i) the notice address of the transferee and such transferee’s express agreement
to be bound by all of the terms and conditions of this Agreement with respect to
the Interest being transferred; (ii) the Interests of the transferring Member
and the transferee after the transfer; and (iii) representations and warranties
from both the transferring Member and the transferee that the transfer was made
in accordance with all applicable Laws (including state and federal securities
Laws) and the terms and conditions of this Agreement. Each transfer shall be
effective against the Company and the other Members as of the first Business Day
of the calendar month immediately succeeding the Company’s receipt of the
document required by this Section 8.5, and the applicable requirements of
Sections 8.1, 8.2 and 8.3 have been met.
     8.6 Covenant Not to Withdraw or Dissolve. Notwithstanding any provision of
the Delaware Act, each Member hereby agrees that it has entered into this
Agreement based on the expectation that all Members will continue as Members and
carry out the duties and obligations undertaken by them hereunder. Except as
otherwise expressly required or permitted hereby, each Member hereunder
covenants and agrees not to (i) take any action to file a certificate of
dissolution or its equivalent with respect to itself, (ii) take any action that
would cause a Bankruptcy of such Member, (iii) cause or permit an interest in
itself to be transferred such that, after the transfer, the Company would be
considered to have terminated within the meaning of section 708 of the Code
(provided that, each Member may transfer all or part of its Interest to a
publicly traded partnership (or its subsidiaries) or an entity that may become a
publicly traded partnership, even if such transfer, either considered alone or
in the aggregate with prior transfers by the same Member or any other Members,
would result in the termination of the Company for federal income tax purposes),
(iv) withdraw or attempt to withdraw from the Company, except as otherwise
expressly permitted by this Agreement or the Delaware Act, (v) exercise any
power under the Delaware Act to dissolve the Company, (vi) transfer all or any
portion of its Interest, except as expressly provided herein, or (vii) demand a
return of such Member’s contributions or profits (or a bond or other security
for the return of such contributions or profits), in each case without the
consent of the other Members.

-23-



--------------------------------------------------------------------------------



 



ARTICLE 9
DEFAULT
     9.1 Events of Default. If any of the following events occurs (each an
“Event of Default”):
     (a) the Bankruptcy, insolvency, dissolution, liquidation, death,
retirement, resignation, termination, expulsion of a Member or the occurrence of
any other event under the Delaware Act which terminates the continued membership
of a Member in the Company;
     (b) all or any part of the Interest of a Member is seized by a creditor of
such Member, and the same is not released from seizure or bonded out within
30 days from the date of notice of seizure;
     (c) a Member (i) fails to provide any Capital Contribution requested by a
Member pursuant to Section 5.4(c) or as otherwise required by Article 3,
(ii) fails to indemnify or reimburse the other Members for the liabilities and
obligations as set forth in this Agreement or (iii) fails to perform or fulfill
when due any other material financial or monetary obligation imposed on such
Member in this Agreement and, in each case, such failure continues for 15 days
or such shorter period as may be specified for a Default under such agreement
relating to borrowed money (each of the foregoing, a “Monetary Default”);
     (d) a member Defaults or otherwise fails to perform or fulfill any material
covenant, provision or obligation (other than financial or monetary obligations,
with are covered in Section 9.1(c)) under this Agreement or any agreement
relating to borrowed money to which the Company is a party and such failure
continues for 30 days or such shorter period as may be specified for a Default
under such agreement relating to borrowed money;
     (e) a Member transfers or attempts to transfer all or any portion of its
Interest in the Company other than in accordance with the terms of this
Agreement;
     (f) a Change of Ownership occurs with respect to the Williams Member;
provided, however, that, notwithstanding the foregoing or any other provision of
this Agreement to the contrary, none of the following events shall be deemed to
constitute Changes of Ownership:
     (i) a Change of Ownership of the Parent of the Williams Member;
     (ii) a change of ownership of all or substantially all of the midstream
assets of the Parent of the Williams Member (including all of the Williams
Member’s Interest);
then a “Default” hereunder shall be deemed to have occurred and the Member with
respect to which one or more Events of Default has occurred shall be referred to
as the “Defaulting Member”, and the other Members shall be referred to as
“Nondefaulting Members.”

-24-



--------------------------------------------------------------------------------



 



     9.2 Consequences of Default. The Members agree as follows:
     (a) Suspension of Distributions in the case of Monetary Default.
Notwithstanding anything in this Agreement to the contrary, no distribution
shall be made to any Defaulting Member who is in Monetary Default pursuant to
Section 9.1(c). So long as any Monetary Default is continuing, the Defaulting
Member assigns to the Nondefaulting Members (in proportion to the Nondefaulting
Members’ Percentage Interests) its right to receive any and all distributions
under this Agreement and such distributions shall be paid to the Nondefaulting
Members. The Defaulting Member shall also compensate the Nondefaulting Members
for losses, damages, costs and expenses resulting directly or indirectly from
such Monetary Default. If the Defaulting Member shall dispute whether an Event
of Default has occurred, or the amount of the loss, damage, cost or expense
incurred by the Nondefaulting Members as a consequence of a Monetary Default,
the matter shall be submitted promptly to the dispute resolution procedure
provided for in Section 12.11 hereof.
     (b) Options of Nondefaulting Members. In the event of the occurrence of
certain Events of Default as specified below, the Nondefaulting Members may take
one or more of the following actions:
     (i) cure the Default and cause the cost of such cure to be charged against
a special loan account established for the Defaulting Member until the entire
amount of such cost plus interest on the unpaid balance in accordance with
Section 3.2 shall have been paid or reimbursed to the Nondefaulting Members from
any subsequent distributions made pursuant to this Agreement to which the
Defaulting Member would otherwise have been entitled, which amounts shall be
paid first as interest and then principal, until the cost is paid in full; and
     (ii) exercise any other rights and remedies available at law or in equity,
subject to Section 12.11.
ARTICLE 10
DISSOLUTION AND LIQUIDATION
     10.1 Dissolution. The Company shall be dissolved upon the earliest to occur
of the following:
     (a) all or substantially all of the Company’s assets and properties have
been sold and reduced to cash;
     (b) the written consent of each Member; or
     (c) entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.
The Members expressly recognize the right of the Company to continue in
existence upon the occurrence of an Event of Default specified in Section 9.1(a)
unless the Nondefaulting Members elect to dissolve the Company pursuant to this
Section 10.1.

-25-



--------------------------------------------------------------------------------



 



     10.2 Liquidation. The Members agree as follows:
     (a) Procedures. Upon dissolution of the Company, the Management Committee,
or if there are no remaining Management Committee representatives, such Person
as is designated by the Members (the remaining Management Committee or such
Person being herein referred to as the “Liquidator”) shall proceed to wind up
the business and affairs of the Company in accordance with the terms hereof and
the requirements of the Delaware Act. A reasonable amount of time shall be
allowed for the period of winding up in light of prevailing market conditions
and so as to avoid undue loss in connection with any sale of Company assets.
This Agreement shall remain in full force and effect during the period of
winding up.
     (b) Distributions. In connection with the winding up of the Company, the
Company Assets or proceeds thereof shall be distributed as follows:
     (i) To creditors, including Members who are creditors, to the extent
otherwise permitted by Law, in satisfaction of liabilities of the Company
(whether by payment or the making of reasonable provision for payment thereof)
other than liabilities for which reasonable provision for payment has been made
and liabilities to Members and former Members under Sections 18-601 and 18-604
of the Delaware Act;
     (ii) To Members and former Members in satisfaction of liabilities for
distributions under Sections 18-601 and 18-604 of the Delaware Act; and
     (iii) all remaining Company Assets shall be distributed to the Members as
follows:
     (A) the Liquidator may sell any or all Company Assets, including to one or
more of the Members (other than any Member in Default at the time of
dissolution), and any resulting gain or loss from each sale shall be computed
and allocated to the Capital Accounts of the Members in accordance with
Article 4;
     (B) with respect to all Company Assets that have not been sold, the fair
market value of such Company Assets (as determined by the Liquidator using any
method of valuation as it, using its best judgment, deems reasonable) shall be
determined and the Capital Accounts of the Members shall be adjusted in
accordance with Article 4 to reflect the manner in which the unrealized income,
gain, loss, and deduction inherent in such Company Assets that have not been
reflected in the Capital Accounts previously would be allocated among the
Members if there were a taxable disposition of such Company Assets for their
fair market value on the date of distribution;
     (C) Company Assets shall be distributed among the Members ratably in
proportion to each Member’s positive Capital Account balances, as determined
after taking into account all Capital Account adjustments for the taxable year
of the Company during which the liquidation of the Company occurs (other than
those made by reason of this clause (C)); and in each case, those distributions
shall be made by the end of the taxable year of the Company during which the

-26-



--------------------------------------------------------------------------------



 



liquidation of the Company occurs (or, if later, 90 days after the date of the
liquidation); and
     (D) All distributions in kind to the Members shall be made subject to the
liability of each distributee for costs, expenses, and liabilities theretofore
incurred or for which the Company has committed prior to the date of termination
and those costs, expenses, and liabilities shall be allocated to the distributee
pursuant to this Section 10.2(b)(iii). The distribution of Company Assets to a
Member in accordance with the provisions of this Section 10.2(b)(iii)
constitutes a complete return to the Member of its Capital Contributions and a
complete distribution to the Member of its Interest and all the Company Assets.
     (c) Capital Account Deficits; Termination. To the extent that any Member
has a deficit in its Capital Account, upon dissolution of the Company such
deficit shall not be an asset of the Company and such Members shall not be
obligated to contribute any amounts to the Company to bring the balance of such
Member’s Capital Account to zero. Following the completion of the winding up of
the affairs of the Company and the distribution of Company Assets, the Company
shall be deemed terminated and the Liquidator shall file a certificate of
cancellation in the Office of the Secretary of State of the State of Delaware as
required by the Delaware Act.
ARTICLE 11
FINANCIAL MATTERS
     11.1 Books and Records. The Company shall maintain or cause to be
maintained accurate and complete books and records, on the accrual basis, in
accordance with GAAP (which, having been adopted, shall not be changed without
the prior written consent of the Members), showing all costs, expenditures,
sales, receipts, assets and liabilities and profits and losses and all other
records necessary, convenient or incidental to recording the Company’s business
and affairs; provided, however, that the Members’ Capital Accounts shall be
maintained in accordance with Section 3. All of such books and records of the
Company shall be open to inspection by each Member or its designated
representative at the inspecting Member’s expense at any reasonable time during
business hours and shall be audited every year by a joint audit team consisting
of representatives from each Member. Each Member shall be responsible for all
costs incurred by or associated with its respective representatives on such
joint audit team.
     11.2 Financial Reports; Budget.
     (a) No later than 25 days following the last day of each calendar quarter,
the Company shall cause each Member to be furnished with a balance sheet, an
income statement and a statement of cash flows for, or as of the end of such
calendar quarter. The Management Committee shall cause each Member to be
furnished with audited financial statements no later than 60 days following the
last day of each fiscal year, including a balance sheet, an income statement, a
statement of cash flows, and a statement of changes in each Member’s GAAP
Capital Account as of the end of the immediately preceding Fiscal Year. The
Management Committee also may cause to be prepared or delivered such other
reports as it may deem in its

-27-



--------------------------------------------------------------------------------



 



sole judgment, appropriate. The Company shall bear the costs of the preparation
of the reports and financial statements referred to in this Section 11.2(a).
     (b) Upon request of a Member, the Company will prepare and deliver to any
such Member or its Parent all of such additional financial statements, notes
thereto and additional financial information not prepared pursuant to
Section 11.2(a) above as may be required in order for such Member or Parent to
comply with its reporting requirements under (i) the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, (ii) the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder and (iii) any national securities exchange or automated
quotation system, in each case, on a timely basis. All of such financial
statements must be prepared in accordance with GAAP.
     (c) Prior to the beginning of each fiscal year, the Company shall prepare
and submit to the Management Committee for approval by unanimous vote a business
plan for the upcoming fiscal year, including capital and operating expense
budgets and operating income projections; provided, that the unanimous vote of
the Management Committee shall not be required for the Company with respect to
items not covered by such business plan unless otherwise required by
Schedule 5.4.
     11.3 Accounts. The Company shall establish and maintain one or more
separate bank and investment accounts and arrangements for Company funds in the
Company’s name with such financial institutions and firms as the Management
Committee may determine. The Company may not commingle the Company’s funds with
the funds of any other Person. All such accounts shall be and remain the
property of the Company and all funds shall be received, held and disbursed for
the purposes specified in this Agreement.
     11.4 Tax Matters. The Members agree as follows:
     (a) Tax Matters Partner. The Williams Member shall be designated as the
“Tax Matters Partner” pursuant to Code Section 6231(a)(7) and the Regulations
promulgated thereunder. The Tax Matters Partner shall be responsible for all tax
compliance and audit functions related to federal, state, and local tax returns
of the Company. The Tax Matters Partner is specifically directed and authorized
to take whatever steps such Member, in its discretion, deems necessary or
desirable to perfect such designation, including filing any forms or documents
with the Internal Revenue Service and taking such other action as may be from
time to time required. The Tax Matters Partner shall not be liable to the
Company or the Members for any act or omission taken or suffered by it in its
capacity as Tax Matters Partner in good faith in the belief that such act or
omission is in accordance with the directions of the Management Committee;
provided that such act or omission is not in willful violation of this Agreement
and does not constitute fraud or a willful violation of law.
     (b) Tax Information. Upon written request of the Tax Matters Partner, the
Company and each Member shall furnish to the Tax Matters Partner, all pertinent
information in its possession relating to the Company operations that is
necessary to enable the Tax Matters Partner to file all federal, state, and
local tax returns of the Company.

-28-



--------------------------------------------------------------------------------



 



     (c) Tax Elections. The Company shall make the following elections on the
appropriate tax returns:
     (i) to adopt the accrual method of accounting;
     (ii) an election pursuant to section 754 of the Code; and
     (iii) any other election that a Majority may deem appropriate.
It is the expressed intention of the Members hereunder to be treated as a
partnership for federal and state tax purposes. Neither the Company nor any
Member may make an election for the Company to be excluded from the application
of the provisions of subchapter K of chapter 1 of subtitle A of the Code or any
similar provisions of applicable state law, and no provision of this Agreement
shall be construed to sanction or approve such an election.
     (d) Notices. The Tax Matters Partner shall take such action as may be
necessary to cause each Member to become a “notice partner” within the meaning
of section 6223 of the Code and shall inform each Member of all significant
matters that may come to its attention in its capacity as Tax Matters Partner by
giving notice thereof on or before the tenth Business Day after becoming aware
thereof and, within that time, shall forward to each other Member copies of all
significant written communications it may receive in that capacity. The Tax
Matters Partner may not take any action contemplated by sections 6222 through
6232 of the Code without the consent of a Majority.
     (e) Filing of Returns. The Tax Matters Partner shall file all tax returns
in a timely manner, provide all Members, upon request, access to accounting and
tax information and schedules as shall be necessary for the preparation of such
Member of its income tax returns and such Member’s tax information reporting
requirements, provide all Members with a draft of the return for their review
and comment no later than February 1st of the year following, and provide all
Members with a final return for the preparation of their federal and state
returns no later than September 1st of the year following.
ARTICLE 12
MISCELLANEOUS
     12.1 Notices. All notices, consents, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given or delivered on the date of receipt if (a) delivered personally;
(b) telecopied or telexed with transmission confirmed; (c) mailed by registered
or certified mail return receipt requested; or (d) delivered by a recognized
commercial courier to the Member as follows (or to such other address as any
Member shall have last designated by written notice to the other Members):
If to the Company:
Williams Four Corners LLC
One Williams Center
Tulsa, Oklahoma 74172
Attention: Senior Vice President

-29-



--------------------------------------------------------------------------------



 



Fax: 918-573-9375
Phone: 918-573-2000
If to the Williams Member:
Williams Field Services Company, LLC
One Williams Center
Tulsa, Oklahoma 74121
Attention: Senior Vice President
Fax: 918-573-9375
Phone: 918-573-2000
If to the MLP Member:
Williams Partners Operating LLC
One Williams Center
Tulsa, Oklahoma 74121
Attention: Chief Financial Officer of Williams Partners GP LLC
Fax: 918-573-9375
Phone: 918-573-2000
     12.2 Amendment. This Agreement, including this Section 12.2 and the
Schedules and Exhibits hereto, shall not be amended or modified except by an
instrument in writing signed by or on behalf of all of the Members.
     12.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware as applied to
contracts made and performed within the State of Delaware, without regard to
principles of conflict of Laws.
     12.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Members and their respective permitted successors and assigns.
     12.5 No Third Party Rights. Nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any Person or entity not
party to this Agreement, except (i) the Company Indemnitees and Member
Indemnitees are third party beneficiaries to Article 6 of this Agreement and
their rights are subject to the terms of such Article 6 and (ii) as provided in
Section 11.2(b).
     12.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     12.7 Invalidity. If any of the provisions of this Agreement, including the
Schedules, is held invalid or unenforceable, such invalidity or unenforceability
shall not affect in any way the validity or enforceability of any other
provision of this Agreement. In the event any provision is held invalid or
unenforceable, the Members shall attempt to agree on a valid or enforceable
provision which shall be a reasonable substitute for such invalid or
unenforceable provision in

-30-



--------------------------------------------------------------------------------



 



light of the tenor of this Agreement and, on so agreeing, shall incorporate such
substitute provision in this Agreement.
     12.8 Entire Agreement. This Agreement, including the Schedules, contains
the entire agreement among the Members hereto with respect to the subject matter
hereof and all prior or contemporaneous understandings and agreements shall
merge herein. There are no additional terms, whether consistent or inconsistent,
oral or written, which are intended to be part of the Members’ understandings
which have not been incorporated into this Agreement or the Schedules.
     12.9 Expenses. Except as the Members may otherwise agree or as otherwise
provided herein, each Member shall bear its respective fees, costs and expenses
in connection with this Agreement and the transactions contemplated hereby.
     12.10 Waiver. No waiver by any Member, whether express or implied, of any
right under any provision of this Agreement shall constitute a waiver of such
Member’s right at any other time or a waiver of such Member’s rights under any
other provision of this Agreement unless it is made in writing and signed by the
President or a Vice President of the Member waiving the condition. No failure by
any Member hereto to take any action with respect to any breach of this
Agreement or Default by another Member shall constitute a waiver of the former
Member’s right to enforce any provision of this Agreement or to take action with
respect to such breach or Default or any subsequent breach or Default by such
later Member.
     12.11 Dispute Resolution.
     (a) Scope. Any dispute arising out of or relating to this Agreement shall
be resolved in accordance with the procedures specified in this Section 12.11,
which shall be the sole and exclusive procedures for the resolution of any such
disputes.
     (b) Senior Party Negotiation. The Members shall attempt in good faith to
resolve any dispute arising out of or relating to this Agreement promptly by
negotiation between management representatives who have authority to settle the
controversy and who are at least one level above the persons with direct
responsibility for administration of this Agreement and who have been
unsuccessfully involved with the dispute up to this point. Any Member may give
the other Member written notice of any dispute not resolved in the normal course
of business (“Notice of Dispute”). Within 20 days after delivery of the Notice
of Dispute, the receiving Member shall submit to the other a written response.
The notice and the response shall include (a) a statement of each Member’s
position and a summary of arguments supporting that position, and (b) the name
and title of the officer or executive who will represent that Member and of any
other person who will accompany such officer or executive. Within 20 days after
delivery of the disputing Member’s Notice of Dispute, the representatives of
both Member shall meet at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary, to attempt to resolve the dispute.
All negotiations pursuant to this clause are confidential and shall be treated
as compromise and settlement negotiations for purposes of applicable rules of
evidence.

-31-



--------------------------------------------------------------------------------



 



     (c) Litigation. If the dispute has not been resolved by non-binding means
as provided herein within 20 days of the initiation of such procedure, either
Member may initiate litigation; provided, however, that if one Member has
requested the other to participate in a non-binding procedure and the other has
failed to participate, the requesting Member may initiate litigation before
expiration of the above period.
     (d) Sole Procedures. The procedures specified in this Section 12.11 shall
be the sole and exclusive procedures for the resolution of disputes between the
parties arising out of or relating to this Agreement. Each party is required to
continue to perform its obligations under this Agreement pending final
resolution of any dispute arising out of or relating to this Agreement, unless
to do so would be impossible or impracticable under the circumstances. The
requirements of this Section 12.11 shall not be deemed a waiver of any right of
termination under this Agreement.
     12.12 Disclosure. Each Member is acquiring its Interest in the Company
based upon its own independent investigation, and the exercise by such Member of
its rights and the performance of its obligations under this Agreement are based
upon its own investigation, analysis and expertise. Each Member’s acquisition of
its Interest in the Company is being made for its own account for investment,
and not with a view to the sale or distribution thereof.
     12.13 Brokers and Finder. All negotiations relating to this Agreement and
the transactions contemplated hereby have been carried on without the
intervention of any Person acting on behalf of any Member in such manner as to
give rise to any valid claim against any Member for any brokerage or finder’s
commission, fee or similar compensation.
     12.14 Further Assurances. The Members shall provide to each other such
information with respect to the transactions contemplated hereby as may be
reasonably requested and shall execute and deliver to each other such further
documents and take such further action as may be reasonably requested by any
Member to document, complete or give full effect to the terms and provisions of
this Agreement and the transactions contemplated herein.
     12.15 Section Headings. The section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
interpretation of any provision hereof.
     12.16 Waiver of Certain Damages. Each of the Members (individually, and on
behalf of the Company) waives any right to recover any damages, including
consequential or punitive damages, in excess of actual damages from any other
Member or the Company in connection with a default under this Agreement.
     12.17 Certificates of Interest. The Interests of the Members in the Company
shall be represented by Certificates (“Certificates”), which shall certify the
Percentage Interest held by such Member. Subject to the laws of Delaware and the
terms of this Agreement, Interests in the Company shall be transferable only
upon the books of the Company by the holders thereof, upon surrender and
cancellation of certificates for such Interest transferred, with a duly executed
assignment and power of transfer endorsed thereon or attached thereto, and with
such proof of the authenticity of the signature to such assignment and power of
transfer as the Company or its

-32-



--------------------------------------------------------------------------------



 



agents may reasonably require. All transfers and assignments shall be subject to
the provisions of Article 8 and the other provisions of this Agreement. The
Company may issue a new certificate in place of any certificate previously
issued by it and alleged to have been lost, stolen or destroyed.
* * * * *

-33-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members hereto have executed this Agreement as of
June 20, 2006, to be effective as of the Effective Date.

              WILLIAMS FIELD SERVICES COMPANY, LLC
 
       
 
  By:   /s/ Alan S. Armstrong 
 
       
 
  Name:   Alan S. Armstrong
 
  Title:   Senior Vice President
 
            WILLIAMS PARTNERS OPERATING LLC
 
       
 
  By:   Williams Partners L.P., its managing member
 
       
 
  By:   Williams Partners GP LLC, its general partner
 
       
 
  By:   /s/ Donald R. Chappel 
 
       
 
  Name:   Donald R. Chappel
 
  Title:   Chief Financial Officer

Amended and Restated Limited Liability Company Agreement
of Williams Four Corners LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1

      Member   Percentage Interest
Williams Partners Operating LLC
  25.1%
 
   
Williams Field Services Company, LLC
  74.9%

SCHEDULE 3.1 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
     Pursuant to Section 5.4(b), the following is a list of matters requiring a
unanimous vote of the Management Committee for approval:

1.   The sale, assignment, transfer, lease or other disposition of all or any
portion of the Company Assets for consideration in excess of $20,000,000 in the
aggregate.   2.   The purchase or other acquisition of any asset or business of,
any equity interest in, or any investment in, any Person for consideration in
excess of $20,000,000 in the aggregate.   3.   The Company canceling,
compromising, waiving, releasing or settling of any right, claim or lawsuit for
an amount in excess of $20,000,000.   4.   The filing by the Company of any
material lawsuit.   5.   The undertaking by the Company of any capital project
in excess of $20,000,000, other than (a) reasonable capital expenditures in
connection with any emergency or force majeure events or (b) as contemplated by
the capital budget prepared and approved in accordance with the provisions of
Section 11.2.   6.   The issuance, incurrence, guarantee or assumption of any
indebtedness by the Company (except amounts borrowed under the Loan Agreement).
  7.   The issuance or sale of any equity interests of the Company or any
option, warrant or other security convertible into or exercisable for any equity
interests of the Company.   8.   The redemption, repurchase or other acquisition
of any equity interests of the Company.   9.   The Company making any
distributions (whether in cash or otherwise) with respect to the Membership
Interests (except as provided in Section 4.3).   10.   The Company entering
into, amending, terminating, canceling or renewing any material contracts
outside the ordinary course of business.   11.   The Company engaging in any
transaction with an Affiliate of the Company; provided, that the foregoing shall
not apply to transactions or contracts in effect on the date of this Agreement
or, in the ordinary course of business, transactions on commercially reasonable
terms for the provision of natural gas gathering, processing, treating or
marketing services or for the purchase of power or natural gas for fuel or
system requirements..   12.   The Company merging or consolidating with another
Person.   13.   The Company making any loan to any Person (other than extensions
of credit to customers in the ordinary course of business and intercompany loans
under The Williams Companies, Inc. cash management system)

SCHEDULE 5.4 — Page 1

 



--------------------------------------------------------------------------------



 



14.   A call for capital contributions by the Members, except as provided in
Section 5.4(c) the Agreement.   15.   Any amendment to this Agreement or the
Certificate of Formation of the Company.   16.   Any liquidation, dissolution,
recapitalization or other winding up of the Company.   17.   The Company making
any material change in any method of accounting or accounting principles,
practices or policies, other than those required by GAAP or applicable law.  
18.   The Company making, amending or revoking any material election with
respect to taxes.   19.   Acquiring, commencing or conducting any activity or
business that may generate income for federal income tax purposes that may not
be “qualifying income” (as such term is defined pursuant to Section 7704 of the
Code).

  2

 